Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 2 are rejected under 35 U.S.C. 101 as claiming the same invention as that of respective claims 1 and 4 of prior U.S. Patent No. 10292169 B2. This is a statutory double patenting rejection. see comparative table below:

Instant claims 
Patented claims US 10292169 B2
1. A method of wireless communication, the method comprising: obtaining a first cell identifier; obtaining a second cell identifier; receiving first scrambled bits of first control information through a first control channel; descrambling the first scrambled bits at least based on the first cell identifier; receiving second scrambled bits of second control information through a second control channel; and descrambling the second scrambled bits at least based on the second cell identifier, wherein the second control channel is different from the first control channel and the first cell identifier is different from the second cell identifier.
2. The method of claim 1, wherein the first cell identifier is used to generate first UE (User Equipment)-specific reference signals in the first control channel, and the second cell identifier is used to generate second UE-specific reference signals in the second control channel.



































3. A user equipment (UE), comprising: a circuitry which is configured to: 
cause the UE to obtain a first cell identifier; cause the UE to obtain a second cell identifier; cause the UE to receive first scrambled bits of first control information through a first control channel; cause the UE to descramble the first scrambled bits at least based on the first cell identifier; cause the UE to receive second scrambled bits of second control information through a second control channel; and cause the UE to descramble the second scrambled bits at least based on the second cell identifier, wherein the second control channel is different from the first control channel and the first cell identifier is different from the second cell identifier.
4. The UE of claim 3, wherein the first cell identifier is used to generate first UE-specific reference signals in the first control channel, and the second cell identifier is used to generate second UE-specific reference signals in the second control channel.

1. A method of wireless communication, the method comprising: obtaining a first cell identifier; obtaining a second cell identifier; receiving first scrambled bits of first control information through a first control channel; descrambling the first scrambled bits at least based on the first cell identifier; receiving second scrambled bits of second control information through a second control channel; and wherein descrambling the second scrambled bits at least based on the second cell identifier, wherein the second control channel is different from the first control channel and the first cell identifier is different from the second cell identifier.
2. The method of claim 1, wherein obtaining the first cell identifier comprises: receiving a synchronization signal; and determining the first cell identifier based on the synchronization signal.
3. The method of claim 1, wherein the first control channel is a Physical Downlink Control Channel (PDCCH), and the second control channel exists at a region of a Physical Downlink Shared Channel (PDSCH).
4. The method of claim 1, wherein the first cell identifier is used to generate first UE (User Equipment)-specific reference signals in the first control channel, and the second cell identifier is used to generate second UE-specific reference signals in the second control channel.
5. The method of claim 1, wherein the first cell identifier is a physical cell identifier and the second cell identifier is a virtual cell identifier.
6. A communication apparatus, comprising: a memory; and a processor operably coupled to the memory, wherein the processor, when executing program instructions stored in the memory, is configured to: 
obtain a first cell identifier; obtain a second cell identifier; cause the apparatus to receive first scrambled bits of first control information through a first control channel; cause the apparatus to descramble the first scrambled bits at least based on the first cell identifier; cause the apparatus to receive second scrambled bits of second control information through a second control channel; and cause the apparatus to descramble the second scrambled bits at least based on the second cell identifier, wherein the second control channel is different from the first control channel and the first cell identifier is different from the second cell identifier.
7. The apparatus of claim 6, wherein the processor is further configured to: cause the apparatus to receive a synchronization signal; and determine the first cell identifier based on the synchronization signal.
8. The apparatus of claim 6, wherein the first control channel is a Physical Downlink Control Channel (PDCCH), and the second control channel exists at a region of a Physical Downlink Shared Channel (PDSCH).
9. The apparatus of claim 6, wherein the first cell identifier is used to generate first UE (User Equipment)-specific reference signals in the first control channel, and the second cell identifier is used to generate second UE-specific reference signals in the second control channel.
10. The apparatus of claim 6, wherein the first cell identifier is a physical cell identifier and the second cell identifier is a virtual cell identifier.
11. A communication device for a user equipment (UE), comprising: a memory; and a processor operably coupled to the memory, wherein the processor, when executing program instructions stored in the memory, is configured to:
 obtain a first cell identifier; obtain a second cell identifier; cause the UE to receive first scrambled bits of first control information through a first control channel; cause the UE to descramble the first scrambled bits at least based on the first cell identifier; cause the UE to receive second scrambled bits of second control information through a second control channel; and cause the UE to descramble the second scrambled bits at least based on the second cell identifier, wherein the second control channel is different from the first control channel and the first cell identifier is different from the second cell identifier.
12. The user equipment of claim 11, wherein the processor is further configured to: cause the apparatus to receive a synchronization signal; and determine the first cell identifier based on the synchronization signal.
13. The user equipment of claim 11, wherein the first control channel is a Physical Downlink Control Channel (PDCCH), and the second control channel exists at a region of a Physical Downlink Shared Channel (PDSCH).
14. The user equipment of claim 11, wherein the first cell identifier is used to generate first UE (User Equipment)-specific reference signals in the first control channel, and the second cell identifier is used to generate second UE-specific reference signals in the second control channel.
15. The user equipment of claim 11, wherein the first cell identifier is a physical cell identifier and the second cell identifier is a virtual cell identifier.
16. A method of wireless communication, the method comprising: scrambling first bits of first control information at least based on a first cell identifier to generate first scrambled bits of the first control information; transmitting the first scrambled bits of the first control information through a first control channel; scrambling second bits of second control information at least based on a second cell identifier to generate second scrambled bits of the second control information; transmitting the second scrambled bits of the second control information through a second control channel, wherein the second control channel is different from the first control channel and the first cell identifier is different from the second cell identifier.
17. The method of claim 16, further comprising: generating a synchronization signal at least based on the first cell identifier; and transmitting the synchronization signal.
18. The method of claim 16, wherein the first control channel is a Physical Downlink Control Channel (PDCCH), and the second control channel exists at a region of a Physical Downlink Shared Channel (PDSCH).
19. The method of claim 16, further comprising: generating first UE (User Equipment)-specific reference signals at least based on the first cell identifier in the first control channel; and generating second UE-specific reference signals at least based on the second cell identifier in the second control channel.
20. The method of claim 16, wherein the first cell identifier is a physical cell identifier and the second cell identifier is a virtual cell identifier.
21. A communication apparatus, comprising: a memory; and a processor operably coupled to the memory, wherein the processor, when executing the program instructions stored in the memory, is configured to: scramble first bits of first control information at least based on a first cell identifier to generate first scrambled bits of the first control information; cause the apparatus to transmit the first scrambled bits of the first control information through a first control channel; scramble second bits of second control information at least based on a second cell identifier to generate second scrambled bits of the second control information; cause the apparatus to transmit the second scrambled bits of the second control information through a second control channel, wherein the second control channel is different from the first control channel and the first cell identifier is different from the second cell identifier.
22. The apparatus of claim 21, wherein the processor is further configured to: generate a synchronization signal at least based on the first cell identifier; and cause the apparatus to transmit the synchronization signal.
23. The apparatus of claim 21, wherein the first control channel is a Physical Downlink Control Channel (PDCCH), and the second control channel exists at a region of a Physical Downlink Shared Channel (PDSCH).
24. The apparatus of claim 21, wherein the processor is further configured to: generate first UE (User Equipment)-specific reference signals at least based on the first cell identifier in the first control channel; and generate second UE-specific reference signals at least based on the second cell identifier in the second control channel.
25. The apparatus of claim 21, wherein the first cell identifier is a physical cell identifier and the second cell identifier is a virtual cell identifier.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 14 of U.S. Patent No. 10292169 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

Regarding instant claims 3 and 4, the difference between instant claims 3 and 4 and respective patent claims 11 and 14 is that the instant claims preamble is directed to a UE   comprising: a circuitry which is configured to perform similar functions of the patented claims, whereas the preamble of the patented claims is directed to UE having a processor and instructions. However, using a circuitry or a processor with memory are interchangeable, since there is no specifics of distinguishing the circuitry from a processor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        12/2/2022